In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00074-CR
          No. 02-19-00075-CR
     ___________________________

CLYDELL MARIE OLANIPEKUN, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 297th District Court
           Tarrant County, Texas
   Trial Court Nos. 1381100D, 1380032D


   Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      In cause number 1381100D, appellant Clydell Marie Olanipekun pleaded guilty

to aggravated robbery, and in cause number 1380032D, she pleaded guilty to a state-

jail-felony count of theft. The trial court deferred adjudication in both causes, placing

Olanipekun on community supervision for ten years in cause number 1381100D and

for five years in cause number 1380032D. The State filed petitions to proceed to

adjudication in both causes, alleging that Olanipekun had violated certain conditions

of her community supervision. Both petitions set forth the alleged violations in

separate paragraphs, with paragraphs one and two of the petition in cause number

1381100D being identical to paragraphs one and two of the petition in cause number

1380032D. The petition in cause number 1381100D, unlike the one in cause number

1380032D, contained a third paragraph alleging Olanipekun had committed a third

violation of her community supervision in that case.

      The trial court held a joint hearing on the State’s petitions. At the hearing,

Olanipekun pleaded not true to the first paragraph in both petitions, true to the

second paragraph in both petitions, and true to the third paragraph in the petition in

cause number 1381100D. The trial court found the allegations in the first paragraphs

not true but found the allegations in the second paragraphs true. The trial court also

found true the allegations in the third paragraph of the State’s petition in cause

number 1381100D. It then found Olanipekun guilty of aggravated robbery and theft



                                           2
and sentenced her to confinement for fifteen years and one year, respectively, for

those offenses. Olanipekun appealed.

      Olanipekun’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Olanipekun of the motion to withdraw, provided her with a copy of the Anders brief,

informed her of her right to file a pro se response, informed her of her pro se right to

seek discretionary review should this court hold the appeal is frivolous, and took

concrete measures to facilitate her review of the appellate record. See 436 S.W.3d 313,

319 (Tex. Crim. App. 2014). Olanipekun filed a pro se response. The State filed a

letter responding to counsel’s Anders brief, stating that it agrees with counsel’s

assessment that this appeal is frivolous.

      After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court

must independently examine the record to see if any arguable ground may be raised

on her behalf. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

also consider the briefs and any pro se response. See In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding). Only after we conduct our own

examination to determine whether counsel has correctly assessed the case may we

                                            3
grant his motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      We have carefully reviewed counsel’s brief, Olanipekun’s pro se response, the

State’s response, and the records in this case. We note that in his Anders brief, counsel

notes a clerical error in the trial court’s judgment adjudicating guilt in cause number

1380032D and asks us to modify that judgment to correct the clerical error.

Specifically, counsel notes that the judgment incorrectly reflects that Olanipekun

pleaded true to paragraph three in the State’s petition in that cause.

      As we noted above, unlike its petition in cause number 1381100D, the State’s

petition in cause number 1380032D did not contain a third paragraph alleging

Olanipekun committed a third violation of the terms of her community supervision.

The record from the hearing on the State’s petitions affirmatively demonstrates that

after Olanipekun pleaded not true and true, respectively, to the allegations in

paragraphs one and two of the petitions in both causes, she then pleaded true to the

allegations in paragraph three “in the agg[ravated] robbery case”—that is, cause

number 1381100D. The record also shows that the trial court found Olanipekun

pleaded true to paragraph three only in cause number 1381100D.

      We may correct and modify the judgment of a trial court to make the record

speak the truth when we have the necessary data and information to do so. See Davis

v. State, No. 01-02-00404-CR, 2003 WL 139655, at *1 (Tex. App.—Houston [1st

Dist.] Jan. 9, 2003, no pet.) (mem. op., not designated for publication) (modifying

                                            4
judgment in Anders appeal to reflect proper plea). Accordingly, we modify the “Plea

to Motion to Adjudicate:” portion of the trial court’s judgment adjudicating guilt in

cause number 1380032D by deleting the phrase “Paragraph Three-True.”

      Having modified the judgment adjudicating guilt in cause number 1380032D to

correct the clerical error counsel identified, we agree with counsel that these appeals

are wholly frivolous and without merit; we find nothing in the records before us that

arguably might support them. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw, affirm the trial court’s judgment

in cause number 1381100D, and affirm the trial court’s judgment in cause number

1380032D as modified. See Tex. R. App. P. 43.2(a), (b).


                                                     /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 12, 2020




                                          5